Opinion by the court at Pittsburg,

Per curiam.

The county auditors’ report found a balance due by the county treasurer, and it was duly filed and not appealed from. As against him, therefore, it amounts, at least prima facie, to a judgment for that balance. But it was not entered in the lien or judgment docket, and we think that the 'opinion of the learned president of the Common- Pleas sufficiently proves that it is not effectual as a judgment, as against subsequent lien creditors, whose liens are regularly docketed. Th¿ act of 3d April, 1843, Purd. 464, sec. 23, is intended to cure previous irregularities, and does not apply to this case.
Appeal dismissed at the costs of the appellant.
Thompson, J., dissents.